DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
Claims 21-37 are pending.
Claim Objections
Claims 20, 23-26, 30 and 32-35 are objected to because of the following informalities:  Claims recites the limitations “property(ies)”, it should be written as “at least one property”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  There are two claim 21 first independent claim and second 21 which should 22. Change rest of the claims accordingly. Claims should be 21-38. PTO- -37 and Index form examiner indicated claims 21-38. Detail office action shows two claims 21. Appropriate correction is required.
Claims 21, 29, 32-33 and 36 objected to because of the following informalities:  Claims uses the language “operable” means “able to be operated” which is optional.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "most likely effect" in claims 21, 25, 27-28 and 32-34 is a relative term which renders the claim indefinite.  The term "most likely effect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Relative terms “most likely effect” open ended there is no boundary in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaver et al. USPGPUB 2012/0022713 (hereinafter “Deaver”).


(FIG. 1 element 102, 104 “power substation”), the portion of the grid including a substation providing one or more transformers (FIG. 1 element 112 “transformer”) operable to increase or decrease the voltage supplied to consumers within the portion of the grid (paragraph 0052 “transformer 112 may be a Load-Tap-Changing transformer where either the primary side winding, or the secondary side windings has taps that could be used to adjust the corresponding side voltage within a range of its nominal value”), 
the system for controlling voltage supply providing a data set including a previously measured power consumption associated with previously measured values of (a) property(ies) for a portion of the grid, the property(ies) being one of voltage, current, frequency or load, or a combination thereof (paragraph 0062 “including sensors at one or more utility meters 120.  Other measurement data also may be obtained such as from a SCADA system or other utility monitoring and control system linked, coupled or otherwise capable of accessing the power distribution system.  Further, for some simulations historical actual data (actual data previously acquired) of the power distribution system also may be included among the measurement data.  Simulations executed using historical data may be used to determine if alternate UNE device configurations would have resulted in improved power distribution system performance (e.g., lower VAR, lower distribution losses, lower power consumption, etc.).  Thus, multiple simulations may be executed using historical data to determine which configuration would have resulted in the most desirable power distribution profile”), 
(paragraph 0062 “real time actual measurement data may be obtained from the plurality of sensors 140 including sensors at one or more utility meters 120.  Other measurement data also may be obtained such as from a SCADA system or other utility monitoring and control system linked, coupled or otherwise capable of accessing the power distribution system”); and 
the voltage control system providing a processing device to determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to the consumers within the portion of the grid from a first value to a second value, on the power consumption of the consumers within the portion of the grid (paragraph 0062 “including using real time data to predict the result of a proposed configuration under present conditions or using historical data to predict the result of an alternate configuration under past conditions.  Historical data also may be used to determine one or more sets of configuration settings data for one or more UNE devices that would have resulted in a desired or preferred power distribution profile (reduced power consumption, reduced losses, reduced VARs, etc.)”).

As to claim 21, Deaver teaches the voltage control system being further operable to communicate instructions to the substation to alter the voltage within the portion of the grid from the first value to the second value (paragraph 0061-0065 “power flow application 200 may operate in various modes including using real time data to predict the result of a proposed configuration under present conditions or using historical data to predict the result of an alternate configuration under past conditions.  Historical data also may be used to determine one or more sets of configuration settings data for one or more UNE devices that would have resulted in a desired or preferred power distribution profile (reduced power consumption, reduced losses, reduced VARs, etc.)”.


As to claim 23, Deaver teaches wherein the measured value of the property(ies) and associated measured power consumption values are added to the data set (paragraph 0027 “Sensors 140 may form part of a plurality of electric utility meters 120 to provide data of the power delivered to a customer premises (including power, voltage, current, VARs, power factor, etc.)” and paragraph 0031-0040).

As to claim 25, Deaver teaches wherein the data set includes the day on which the property and power consumption were measured, and wherein the day on which the property(ies) and power consumption were measured is used to assist in determining the most likely effect of altering the value of the property(ies) on the power consumption of the consumers within the portion of the grid (paragraph 0021 “device may use real time measurement data from portions of the power distribution system being modeled.  In particular, the power distribution system may be populated with sensors for monitoring voltage, current and/or other power distribution parameters (volt-amperes 
As to claim 34, Deaver teaches measuring (a) property(ies) within a portion of the grid supplied by a substation, and determining from the previously measured values of the property(ies) in the data set (paragraph 0021-0024 “device may use real time measurement data from portions of the power distribution system being modeled.  In particular, the power distribution system may be populated with sensors for monitoring voltage, current and/or other power distribution parameters (volt-amperes reactance or VARs).  Such measurement data may be collected and transmitted to an operations or processing center, such as by a power line communication system) a most likely effect of altering voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid (paragraph 0062 “including using real time data to predict the result of a proposed configuration under present conditions or using historical data to predict the result of an alternate configuration under past conditions.  Historical data also may be used to determine one or more sets of configuration settings data for one or more UNE devices that would have resulted in a desired or preferred power distribution profile (reduced power consumption, reduced losses, reduced VARs, etc.)”).

As to claim 35, Deaver teaches further including measuring the value of the property(ies) and associated power consumption and storing the value(s) with (paragraph 0030-0032 “measurement data 202 may be real time sensor data 214 for one or more UNE devices and/or power distribution system locations or historical data 212”).

As to claim 36, Deaver teaches further including communicating instructions to the substation providing one or more transformers operable to increase or decrease the voltage supplied to consumers within the portion of the grid (paragraph 0052 “transformer 112 may be a Load-Tap-Changing transformer where either the primary side winding, or the secondary side windings has taps that could be used to adjust the corresponding side voltage within a range of its nominal value”), to alter the voltage within the portion of the grid from the first value to the second value (paragraph 0062 “including using real time data to predict the result of a proposed configuration under present conditions or using historical data to predict the result of an alternate configuration under past conditions.  Historical data also may be used to determine one or more sets of configuration settings data for one or more UNE devices that would have resulted in a desired or preferred power distribution profile (reduced power consumption, reduced losses, reduced VARs, etc.)”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24, 26-27, 29-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaver et al. USPGPUB 2012/0022713 (hereinafter “Deaver”) in view of Schweitzer et al USPGPUB 2011/0251732 (hereinafter “Schweitzer”).
As to claim 22, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach the processing device being configured to determine whether the power consumption of the consumers has reached a desired value.
Schweitzer teaches the processing device being configured to determine whether the power consumption of the consumers has reached a desired value (paragraph 0040 “load model 120 that provides an estimated active power requirement 130 based on supply data 110 (e.g., a particular voltage, change in voltage, current, frequency, or a change in some other electric characteristic).  Load model 120 receives parameters 140 and tunes the mathematical functions that constitute the load model 120, so that the load model 120 behaves like a particular load”).
Deaver and Schweitzer are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Deaver, and incorporating numerical regression, as taught by Schweitzer.
One of ordinary skill in the art would have been motivated to to quickly and efficiently make changes to the power distribution system based on a power flow model that is based on real time data--instead of purely estimates or historic data--to satisfy specifications and/or regulations and to provide efficient power delivery, as suggested by Deaver (paragraph 0006).


As to claim 24, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the data set includes measurements of the property(ies) and the measured power consumption which have been taken every: 60 minutes; 50 minutes; 40 minutes; 30 minutes; 20 minutes; 15 minutes; 10 minutes; 5 minutes; 4 minutes; 3 minutes; 2 minutes; or 1 minute.
However, Schweitzer teaches wherein the data set includes measurements of the property(ies) and the measured power consumption which have been taken every: (paragraph 0024-0025 “data that is collected at a variety of times and under a variety of circumstances” “variety of times” is being interpreted as different time sequences or different years, paragraph 0073).


As to claim 26, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the data set includes property(ies) and power consumption values measured over a period of time of at least: 1 year; 2 years; 3 years; 4 years; 5 years; 6 years; 7 years; 10 years; 15 years; or 20 years.
Schweitzer teaches wherein the data set includes property(ies) and power consumption values measured over a period of time of at least: 1 year; 2 years; 3 years; 4 years; 5 years; 6 years; 7 years; 10 years; 15 years; or 20 years (paragraph 0024-0025 “a robust load model may be developed and refined using data that is collected at a variety of times and under a variety of circumstances.  A plurality of load models may be developed at various levels in an electric power distribution system (e.g., the system level, the substation level, the feeder level, etc.)” and paragraph 0097-0099 and FIG. 7B-7E, “variety of times” is being interpreted as different time sequences or different years, paragraph 0073).


Deaver does not explicitly teach wherein the data set includes seasonal information, and wherein the seasonal information is used to assist in determining the most likely effect of altering the voltage supplied to consumers within the portion of the grid on the power consumption of the consumers within the portion of the grid.
Schweitzer teaches wherein the data set includes seasonal information, and wherein the seasonal information is used to assist in determining the most likely effect of altering the voltage supplied to consumers within the portion of the grid on the power consumption of the consumers within the portion of the grid (paragraph 0073 “variations in load types based on the season, day of the week, and time of the day in order to more accurately model connected loads and make predictions regarding the response of load to voltage and frequency excursions, including both unplanned disturbances (e.g., lightening strikes, equipment failures, etc.) and disturbances caused by, or as a result of, control actions”).

As to claim 29, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the or each transformer includes a primary and a secondary winding; and wherein the substation provides a tap changer operable to increase or reduce the windings on one or both of the primary and/or secondary winding of the transformer so as to alter the voltage output from the transformer to the consumers within the portion of the grid.
 (FIG. 1 A elements 116, 117 and paragraph 0034-0035 “Step-down transformers 116 and 117 may separate a higher voltage transmission system from a lower voltage transmission distribution system.  Low voltage substation bus 175 may provide power to a plurality of feeders 179, 180, and 181, which are in turn connected to the plurality of loads 183.  To better control the voltage delivered to the loads, voltage regulators (VR) 176, 177, and 178 are installed on feeders 179, 180, and 181, respectively”).

As to claim 30, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the value of the property(ies) and the power consumption are measured and added to the data set in response to an increase or reduction in windings of either winding of a transformer.
Schweitzer teaches wherein the value of the property(ies) and the power consumption are measured and added to the data set in response to an increase or reduction in windings of either winding of a transformer (paragraph 0034-0036 and FIG. 1A-1B “system 100 cannot supply sufficient power to satisfy the demands of all loads, a variety of control strategies may be utilized to maintain the stability of the system 100”).

As to claim 31, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the or each transformer includes a primary and a secondary winding and wherein the data set includes the number of windings on one or both of the primary and/or secondary windings of the transformer.
Schweitzer teaches wherein the or each transformer includes a primary and a secondary winding and wherein the data set includes the number of windings on one or both of the primary and/or secondary windings of the transformer (paragraph 0034-0035 and FIG. 1A-1B “Transmission lines 120 and 121 may be connected to a high voltage substation bus 174.  Substation 170 may also include a low voltage substation bus 175 that is connected to the lower-voltage side of step-down transformers 116 and 117.  A capacitor bank 173 may also be connected to high voltage substation bus 174.  A capacitor bank controller 182 may selectively connect capacitor bank 173 to high voltage substation bus 174”).

As to claim 32, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the voltage control system is operable to determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to consumers within the portion of the grid to each one of a plurality of different values, on the power consumption of the 
Schweitzer teaches wherein the voltage control system is operable to determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to consumers within the portion of the grid to each one of a plurality of different values, on the power consumption of the consumers within the portion of the grid, and to determine a selected one of the plurality of values to be the second value (paragraph 0034-0040 “voltage within acceptable values by adjusting the load-side voltage.  The present example will focus on feeder 179 and voltage regulator 176, shown in FIG. 1A, although the example could also be explained using feeder 180 or feeder 181 and the respective voltage regulators.  In this example, electric power system 100, shown in FIG. 1A, operates to maintain the load-side voltage 192 on feeder 179, shown in FIG. 1A, within an acceptable lode-side voltage range 190 between a high setting 193 and a low setting 194, even though the line-side voltage 191 varies above and below high setting 193 and low setting 194.  When the load-side voltage 192 approaches either high setting 193 or low setting 194, voltage regulator 176, shown in FIG. 1A, adjusts its output voltage by changing”).

As to claim 33, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the grid includes a plurality n of substations each providing one or more transformers operable to increase or decrease the voltage supplied to the consumers within a respective portion of the grid supplied by 
However, Schweitzer teaches wherein the grid includes a plurality n of substations each providing one or more transformers operable to increase or decrease the voltage supplied to the consumers within a respective portion of the grid supplied by that respective substation, and the voltage control system is operable to measure, for each of the n substations (FIG. 1 A elements 116, 117 and paragraph 0034-0035 “Step-down transformers 116 and 117 may separate a higher voltage transmission system from a lower voltage transmission distribution system.  Low voltage substation bus 175 may provide power to a plurality of feeders 179, 180, and 181, which are in turn connected to the plurality of loads 183.  To better control the voltage delivered to the loads, voltage regulators (VR) 176, 177, and 178 are installed on feeders 179, 180, and 181, respectively”), the property(ies) within the portions of the grid associated with that respective substation (paragraph 0034 and FIG1A “plurality of loads 183 under a variety of conditions”), and wherein, for each of the n portions of the grid, determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to consumers associated with that portion of the grid from a first value to a (paragraph 0034-0040 “voltage within acceptable values by adjusting the load-side voltage.  The present example will focus on feeder 179 and voltage regulator 176, shown in FIG. 1A, although the example could also be explained using feeder 180 or feeder 181 and the respective voltage regulators.  In this example, electric power system 100, shown in FIG. 1A, operates to maintain the load-side voltage 192 on feeder 179, shown in FIG. 1A, within an acceptable lode-side voltage range 190 between a high setting 193 and a low setting 194, even though the line-side voltage 191 varies above and below high setting 193 and low setting 194.  When the load-side voltage 192 approaches either high setting 193 or low setting 194, voltage regulator 176, shown in FIG. 1A, adjusts its output voltage by changing”).


As to claim 37, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach further including measuring the value of the voltage and power consumption and storing the voltage value with associated measured power consumption in the data set in response to an increase or reduction in windings of either winding of a transformer (paragraph 0034-0036 and FIG. 1A-1B “system 100 cannot supply sufficient power to satisfy the demands of all loads, a variety of control strategies may be utilized to maintain the stability of the system 100”).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaver et al. USPGPUB 2012/0022713 (hereinafter “Deaver”) in view of Powell et al USPGPUB 2014/0277813 (hereinafter “Powell”).


As to claim 28, Deaver teaches all the limitations of the base claims as outlined above.
Deaver does not explicitly teach wherein the most likely effect of altering the voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid is determined by using one or more of the following: numerical regression, k-means clustering, multivariate analysis, neural network, Bayes' theorem.
However, Powell teaches wherein the most likely effect of altering the voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid is determined by using one or more of the following: numerical regression, k-means clustering, multivariate analysis, neural network, Bayes' theorem (paragraph 0003 “circuit's ability to successfully respond to the load variation affect using a novel method of building a piecewise linear regression model and center the regression model using the independent voltage variables.  This optimizes the ability of the circuit to respond to high variation loads” and paragraph 0017-0027).

Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Deaver, and incorporating numerical regression, as taught by Powell.
One of ordinary skill in the art would have been motivated to improve the reliability of customer voltage performance for these types of distributed generation and loads, as suggested by Powell (paragraph 0002).
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Muller USPGPUB 2011/0196546 teaches independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119